           Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 1 of 11


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                            :
UNITED STATES OF AMERICA
                                            :

       v.                                   :   Criminal Case No. DKC 92-0208

                                            :
PAUL GEORGE KRATSAS
                                            :

                                 MEMORANDUM OPINION

       Paul George Kratsas is serving a life sentence imposed in

1993 for conspiracy to distribute and possess with intent to

distribute five or more kilograms of cocaine.                  The life sentence

was mandatory for that conviction pursuant to 21 U.S.C. § 841(b)

due   to      the   quantity     involved   and   his   two   prior     felony   drug

convictions.

       Currently pending are (1) a motion to correct the judgment

and commitment order (ECF No. 121), (2) a motion to vacate pursuant

to    28     U.S.C.   §   2255    (ECF   No.    122),   and   (3)   a   motion    for

compassionate release (ECF No. 123).1               For the following reasons,

the first two motions will be denied, but the third will be

granted.




       1The Government has filed the presentence report, with a
request that it be placed under seal as a confidential court
document. (ECF Nos. 131 and 132). The motion to seal will be
granted. The report contains personal information throughout.
        Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 2 of 11


A.      Motion to Correct Judgment

        This is the second motion to correct judgment that Mr. Kratsas

has filed.      This one seeks, not to correct a mistake, but to add

information where the judgment is silent.                 He asserts that the

judgment lacks the specific subchapter of the statute under which

he was convicted and omits the date of offense.                     The judgment

refers to 21 U.S.C. § 846 and 18 U.S.C. § 1956(a)(1)(B)(i) and is

blank in the column for “Date Offense Concluded.”                   (ECF No. 111-

1).     Mr. Kratsas does not indicate why, particularly after all

these    years,    he    seeks   these    changes.     Nor   does    he    indicate

precisely what he thinks the additions should be. While the United

States Code contains “Subchapters,” citation to the Title and

Section suffices to identify the statute.                 The drug conspiracy

statute, 21 U.S.C. § 846, does not contain any subchapter, or even

subsections.       He may mean to request addition of the specific code

section that he conspired to violate, namely 21 U.S.C. § 841

(a)(1),    or   pursuant    to    which    he   was   sentenced,    21    U.S.C.   §

841(b)(1)(A).       The current entry in the Nature of Offense section

is Conspiracy to distribute and possess with intent to distribute

a mixture containing Cocaine, a Sch. II NCS.                  The presentence

report    states    in    the    first    paragraph   that   the    date    of   the

conspiracy was from in or about 1989 up to and including about May

7, 1992, and for the money laundering, on or about April 25, 1992.

(ECF No. 132).


                                                2
       Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 3 of 11


       Fed.R.Crim.P. 32 (k)(1) sets forth the requirements for the

contents of a judgment:      “[T]he court must set forth the plea, the

jury verdict or the court’s findings, the adjudication, and the

sentence. . . . The judge must sign the judgment and the clerk

must enter it.”     The rule does not specify that the code section

must be delineated in any specific way and does not mention the

date of the offense.     The form judgment order does contain a space

for the date of an offense, or its conclusion.             There is ample

authority that an error in that date can be corrected under Rule

36.    See, e.g., Hagins v. United States, 267 F.3d 1202, 1207 (11th

Cir. 2001); Cherry v. United States, 489 F.Supp.2d 372, 373-74

(S.D.N.Y. 2007).      There are also times when it is necessary to

determine when a prior offense took place and the judgment can be

a useful source of information.       See, e.g., United States v. Span,

789 F.3d 320, 325 (4th Cir. 2015).        Inclusion of the full statute

of    conviction,   likewise,   is   conventional,    albeit   not   always

necessary.    In United States v. Washington, 506 Fed.Appx. 102, 104

(3d Cir. 2012), the appellate court found that it was not an abuse

of discretion for the trial court to deny a motion to correct when

the judgment omitted the statutory subsection of the offense.

       As noted above, Mr. Kratsas does not indicate either what

“subchapter” was erroneously omitted or what date of offense he

believes would be correct.       Under the circumstances, there is no

compelling reason to amend or correct the judgment, and the motion

is denied.
                                           3
     Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 4 of 11


B.   Motion to Vacate Mandatory Life Sentence and/or § 851 Prior
     Felony Enhancement

     In this motion, Mr. Kratsas requests relief pursuant to the

“Hollaway Doctrine” which, he claims, demonstrates “the power

given to courts and prosecutors to exercise their discretion to

agree to reductions of overly punitive mandatory sentences.”           (ECF

No. 122.)     In United States v. Holloway, 68 F.Supp. 3d 310

(E.D.N.Y. 2014), Judge John Gleeson granted a motion to reopen Mr.

Holloway’s § 2255 proceeding after the United States agreed, at

the court’s invitation, to an order vacating two of his three

convictions under 18 U.S.C. § 924(c), requiring imposition of

consecutive   20   year   sentences.    The   court   was   then   able   to

resentence Mr. Holloway on the remaining convictions.

     When Mr. Kratsas filed this motion, it was docketed as a new

Motion to Vacate pursuant to 28 U.S.C. § 2255 because it appeared

to be an attack on his conviction and sentence.         A new civil case

was opened as a result.     On closer evaluation, however, it should

have been construed as a motion to reopen the earlier § 2255

pursuant to Fed.R.Civ.P. 60, as occurred in Holloway.

     The Government opposes this motion, arguing, first, that it

is an impermissible second or subsequent motion to vacate pursuant

to 28 U.S.C. § 2255; second, that the Fourth Circuit has not

endorsed the approach in Holloway, and, third, that Mr. Kratsas is

not deserving of leniency.      This motion must be denied, inasmuch

as the Government declines to join in the relief requested.

                                         4
      Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 5 of 11


     Pursuant to Rule 11(a) of the Rules Governing Proceedings

Under 28 U.S.C. § 2255, the court is required to issue or deny a

certificate of appealability when it enters a final order adverse

to   the    applicant.     A   certificate    of   appealability        is   a

“jurisdictional    prerequisite”    to   an   appeal   from   the   court’s

earlier order.     United States v. Hadden, 475 F.3d 652, 659 (4th

Cir. 2007).    A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       Where the court

denies petitioner’s motion on its merits, a petitioner satisfies

this standard by demonstrating that reasonable jurists would find

the court’s assessment of the constitutional claims debatable or

wrong.     See Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”               Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quotation marks omitted).

Mr. Kratsas does not satisfy this standard and a certificate will

not issue.




                                          5
     Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 6 of 11


C.   Motion for Compassionate Release

     Ordinarily, “[t]he court may not modify a term of imprisonment

once it has been imposed[.]”      18 U.S.C. § 3582(c) (2018).          This

general rule is subject to certain exceptions, including the

compassionate release provision, which allows the BOP to seek a

modification of a prisoner’s sentence.        See id. § 3582(c)(1)(A).

Under the First Step Act of 2018, the compassionate release

provision was modified to allow prisoners to seek a sentencing

reduction directly from the court.     The provision now provides, in

relevant part, that:

                The court may not modify a term of
          imprisonment once it has been imposed except
          that—

                (1)    in any case—

               (A) the court, upon motion of the
          Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant
          has fully exhausted all administrative rights
          to appeal a failure of the Bureau of Prisons
          to bring a motion on the defendant’s behalf or
          the lapse of 30 days from the receipt of such
          a request by the warden of the defendant’s
          facility, whichever is earlier, may reduce the
          term of imprisonment (and may impose a term of
          probation or supervised release with or
          without conditions that does not exceed the
          unserved portion of the original term of
          imprisonment), after considering the factors
          set forth in section 3553(a) to the extent
          that they are applicable, if it finds that—

               (i) extraordinary      and    compelling
          reasons warrant such a reduction; or

               (ii) the defendant is at least 70 years
          of age, has served at least 30 years in prison,
          pursuant to a sentence imposed under section
                                         6
     Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 7 of 11


          3559(c), for the offense or offenses for which
          the defendant is currently imprisoned, and a
          determination has been made by the Director of
          the Bureau of Prisons that the defendant is
          not a danger to the safety of any other person
          or the community, as provided under section
          3142(g);

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]

     On December 2, 2020, the United States Court of Appeals for

the Fourth Circuit ruled, in United States v. McCoy, 981 F.3d 271

(4th Cir. 2020), that a district court is empowered, under 18 U.S.C.

§ 3582(c)(1)(A), to consider any extraordinary and compelling

reason that a defendant might raise, and specifically that district

courts did not err in considering that mandatory consecutive

stacked sentences for violations of 18 U.S.C. § 924(c), that would

not be imposed under current law, resulted in sentences that

exceeded those necessary to achieve the ends of justice.

     Mr. Kratsas, similarly, asserts that the disparity between

the sentence he received and the sentence that would be imposed

today justifies consideration for compassionate release.          He adds

that he has “displayed exemplary behavior despite the lack of hope

that often accompanies the prospect of a lifetime behind bars.”

(ECF No. 123, at 2-3).      He proudly emphasizes that he earned a

transfer to a low-security facility based in part on his completion

of the 18-month residential Life Connections Program. In addition,

Mr. Kratsas argues that he has a strong support system offering

housing and employment, that there is disparity between him and
                                         7
     Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 8 of 11


other offenders who have received clemency or other sentencing

reductions, and that his offense, while serious, was non-violent.

     The Government opposes compassionate release, arguing that

there is no basis for relief, any relief for “other reasons”

requires the support of the BOP, there are neither extraordinary

nor compelling reasons for relief, and that he hasn’t shown lack

of dangerousness.     (See generally ECF No. 130).          It does not

dispute the assertion that his prior drug convictions would not

today qualify for sentence enhancements under § 841.         Instead, it

points out that Congress did not make those changes retroactive.

As to danger, the Government emphasizes the nature of the offense

and what it calls a “significant” criminal history and asserts

that his commendable record in prison does not offset his record

before his arrest in this case.

     Because of the age of this case and the COVID-19 public health

emergency, not all of the trial record is currently accessible.

From the available record, the following aspects of the underlying

criminal conduct appear.    The sentencing judge found at sentencing

that Christine Reinhardt, Debbie Kiser, and Raymond Milligan sold

cocaine on behalf of Mr. Kratsas and helped him to hide the

proceeds.   He also found that at least 18 kilograms of cocaine

were directly attributable to him, consisting of 14 kilograms

supplied by George Bonnett between February 1990 and March 1991,

and four kilograms that Christine Reinhardt said he brought back

from Florida in June or July of 1990.         Furthermore, Mr. Kratsas
                                         8
      Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 9 of 11


was found to possess a dangerous weapon (a 9 millimeter semi-

automatic firearm seized on May 7, 1992 during execution of a

search warrant) during the course of the conspiracy.          The offense

level was 38 (34+2+2).

      His criminal history, recited in the presentence report and

restated by the court, included assault with intent to murder (8

years imprisonment); possession with intent to distribute cocaine

(5 year suspended sentence, 5 years’ probation); and conspiracy to

distribute    cocaine      (10   year   suspended   sentence,     5-years’

probation).   The 7 points put him in criminal history category IV,

but he was deemed a career offender and thus in criminal history

VI.   The guideline range was 360 months to life, but he was subject

to the mandatory life sentence as noted above.

      Today, Mr. Kratsas would still be subject to a possible life

sentence, with a mandatory minimum of twenty-five years if his

prior drug convictions qualify as “serious.”2           His case differs

from those with stacked § 924(c) sentences inasmuch as his life

sentence   could   still    be   imposed.   Importantly,    however,    the

sentencing judge (not the undersigned) lamented his duty to impose

the mandatory life sentence and stated that, if sentencing pursuant

to the then mandatory Guidelines, which were 360 months to life,

he would impose a sentence of 360 months and not life.


      2He would still be considered a career offender, and even
though the quantity guidelines have been reduced two levels, his
offense level would be 37, with a criminal history of VI, and
guidelines of 360 months to life.
                                    9
     Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 10 of 11


     One of the original prosecutors, now in private practice,

supports the request for immediate release.              (ECF No. 140).

Without minimizing the offense conduct, he points out the comment

of the sentencing judge that the mandatory life sentence was too

high and that he would impose the low end of the then mandatory

guidelines if permitted, and states that the highest mandatory

minimum for this conduct would be 25 years and that the changes to

qualifying predicate convictions likely mean that he would face at

most a 15 year mandatory minimum today.

     Pursuant to McCoy, Mr. Kratsas and the then mandatory life

sentence    imposed   presents    grounds    for   compassionate   release

consideration.         Furthermore,     consideration   of   his   current

dangerousness and the § 3553(a) factors support granting release.

     Mr. Kratsas has spent nearly three decades in prison for a

non-violent drug offense (although he possessed a firearm) for

which the sentence today likely would be less, perhaps much less.

A defendant today would certainly not face a mandatory life

sentence.    No one does for a drug offense.          The two prior drug

convictions on his record resulted in suspended sentences and would

not qualify as predicate serious drug convictions for statutory

enhancements.    The assault with intent to murder could qualify as

a prior crime of violence.       Thus, he would face a 15 year mandatory

minimum if the Government filed a notice under § 851.              His now

advisory guidelines, as a career offender, would still be quite


                                            10
     Case 1:92-cr-00208-DKC Document 142 Filed 01/25/21 Page 11 of 11


high, but with good time credits, he has already served more than

the bottom of those guidelines.

     Few defendants, left to their own devices, present as well-

reasoned, comprehensive, and compelling motions as those filed by

Mr. Kratsas over the years.       Undeterred by his lack of success,

Mr. Kratsas persevered and his latest motion will be granted.           It

is time to recognize that both the law and Mr. Kratsas have changed

over the last three decades.      His youthful refusal to acknowledge

his guilt-or to accept punishment-has given way to reflective

maturity.   His positive attitude while in prison is demonstrated

by the myriad courses, programs, and activities he has completed

successfully, earning him transfer to a low security facility and

the support of his mentor and family.      He has demonstrated that he

is not likely to be a danger to society due to his insights into

his personal responsibility and the release plan he has offered.

He is to be commended for his refusal to lose hope.            A separate

order will follow.

                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                         11
